DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-19 are objected to because of the following informalities:  the examiner recommends replacing the term “essentially” with that of --substantially-- for formality purposes. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the examiner recommends replacing the term “couples” with --pairs--. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the examiner recommends replacing the term “apposite” with --opposite--. Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7, 11, 16 and 19, as well as dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	

Regarding claim 7,
	The term "quick, practical, and safe means" in claim 7 is a relative term which renders the claim indefinite.  The term "quick" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 11,
	Regarding claim 11, the phrase "similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding claim 16,
	Claim 16 recites the limitation "the elastic return means.” There is insufficient antecedent basis for this limitation.

Regarding claim 19,
	Claim 19 recites the limitation "the upper seat" and “second procedure” in line 2.  There is insufficient antecedent basis for this limitation “the upper seat” in the claim. 
The term “second procedure” lacks antecedent basis since “a first procedure” has not been properly defined by the claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5950627 issued to Bologovsky in view of U.S. Publication No. 20180028376 issued to Heneveld.

Regarding claim 1,
a stretcher (Bologovsky: Abstract “A spine board…”) comprising an essentially rectangular frame (Bologovsky: FIG. 1A shows an essentially rectangular frame) with upper (Bologovsky: FIG. 2 (12a)) and lower surfaces (Bologovsky: FIG. 2 (12b))  and a longitudinally extending flat bearing plain positioned centrally on the frame (Bologovsky: FIG. 3 wherein the examiner interprets the area between (50) to be a flat bearing plain which extends longitudinally) and flanked on each longer side by retaining side walls (Bologovsky: FIGS. 5-7 (14)) extending radially … and tilted upward at an angle α … with respect to said flat bearing plain, (Bologovsky: FIGS. 5-7 show (14) tilted upwards at an angle with respect to the flat bearing plain (12)) the stretcher including a plurality of co-planar curved skids with round terminal ends which are positioned under the retaining side walls for reduced friction when sliding the stretcher in proximity to a patient for loading and to brace the stretcher when carried. (Bologovsky: see annotated figure below the curved skids are co-planar with respect to the other skid on the other side of the stretcher. The examiner notes that the limitation “for reduced friction when sliding…” is intended use and the skid would otherwise be capable of performing this function)

    PNG
    media_image1.png
    216
    481
    media_image1.png
    Greyscale

	Bologovsky does not appear to disclose the retaining walls extending radially less than 5 inches and tilted upward at an angle α not exceeding 35° with respect to said flat bearing plain.
the retaining walls (Heneveld: FIG. 1 (18)) extending radially less than 5 inches (Heneveld: [0039] “For example, plates 18 may be mounted inwardly from outer edges 14a, 14b in a range of 2 to 7 inches, optionally in a range of 3 to 5 inches, and further have a lateral width in a range of 2 to 7 inches, optionally in a range of 3 to 5 inches. It should be understood the size and lengths of plates 18 may vary.” Wherein the lateral width may be interpreted as a radial length) and tilted upward at an angle α not exceeding 35° with respect to said flat bearing plain. (Heneveld: [0039] the examiner notes that if the lateral width is 3 inches and the length between the outer edges 14a,14b is 2 inches than the arctangent of such an embodiment is 33.69° which is less than the required angle)
	It would have been obvious for one having ordinary skill in the art to modify the device of Bologovsky to have the retaining walls extending radially less than 5 inches and not exceeding a tilt angle of 35 degrees as taught by Heneveld since it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case the recitation of dimensions in the application appears to be that of design choice.

Regarding claim 2,
	The Bologovsky/Heneveld combination discloses the stretcher as defined in claim 1, wherein the bearing plain is formed of an elastomeric material (Bologovsky: col. 6 lines 54-60) in an initial molding process and is integral with the stretcher rectangular frame. (Bologovsky: FIGS. 1A and 1B show how (12) is integral with the stretcher rectangular frame 

Regarding claim 3,
	The Bologovsky/Heneveld combination discloses the stretcher as defined in claim 1, further comprising a means for damping untoward forces or shocks which may be exerted on the stretcher during carriage of patients. (Bologovsky: col. 6 lines 54-60 wherein the polymer that is used for the outer shell 12 may be interpreted as a means for damping untoward forces and shocks since polymers are elastic materials)  

Regarding claim 4,
	The Bologovsky/Heneveld combination discloses the stretcher defined in claim 3, the means for damping comprising a plurality of through-slots are positioned longitudinally within the flat bearing plain, said through-slots delimited by vertical walls traversing the essentially rectangular flame from the upper to lower surfaces, (Bologovsky: FIG. 1A (24) see also col. 5 lines 17-21 wherein (24) may be interpreted as through-slots delimited by vertical walls which traverse (12)) having a rigid portion proximate to the lower surface and a flexible portion proximate to the upper surface that impart flexibility to the essentially rectangular frame. (Bologovsky: FIG. 8 wherein (30) may be interpreted as a flexible portion that is proximate to the upper surface and (12b) which is made of HD polyethylene may be interpreted as the rigid portion that is proximate to the lower surface)

Regarding claim 5,
the stretcher defined in claim 4, wherein the through-slot vertical walls form variant shapes of the through-slots … and essentially oval through the upper surface of the essentially rectangular frame body.  (Bologovsky: FIG. 1A shows (24) as having an oval shape)
	Bologovsky does not appear to disclose including essentially square through the lower surface.
	However, it has been held that a change in shape is a matter of design choice, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) In this instant case there is no evidence that the particular configuration that the lower surface be of square shape and the upper surface be of an oval shape is critical and produces an unexpected result in the application.

Regarding claim 6,
	The Bologovsky/Heneveld combination discloses the stretcher defined in claim 5, further comprising deformation of the through-slot vertical walls concomitant and proportionate to shocks and forces applied, and restoration of the through-slot walls to an original shape upon abatement of forces on the stretcher.  (The examiner notes that the through-slot vertical walls, i.e. the sides of the outer shell (12a, 12b) as well as the foam which is in the interior part, would otherwise be capable of performing this function when a force is 

Regarding claim 19,
	The Bologovsky/Heneveld combination discloses the stretcher as defined in claim 1, wherein the bearing plain is formed of an elastomeric material (Bologovsky: col. 6 lines 54-60) during in a second procedure to cover the upper seat of the stretcher rectangular frame with an elastomeric laminate. (The examiner notes that the limitation following “the bearing plain is formed of an elastomeric material” is directed to a product by process or otherwise method of making the stretcher. The independent claim is directed to an apparatus therefore this limitation will not be given patentable weight. In addition the term “the upper seat” lacks antecedent basis as well as the term “second procedure” since a “first procedure” has not been properly defined by the claims.)

Allowable Subject Matter
Claims 7-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, the 112 rejections must also be corrected before an allowance is issued.
	

	The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 specifies that “round terminal ends of the skids that are concentric with stretcher carriage handles to provide a rounded pivot point.” None of the prior art on record discloses that specific configuration of the handles, in addition the closest prior art that appears to teach something similar to that is U.S. Publication No. 20180028376 which teaches handles (40) provided around the ends of a skid (12) but the disclosure, more specifically, [0054] does not explicitly teach that the handles are concentric with the terminal ends of the skids nor is it distinguishable in FIG. 1 which shows handles (40) attached to the skid but unclear whether the handles would be concentric with the round terminal ends of the skid (12).
	Claims 8-18 are objected to as being dependent on claim 7 which depends on rejected claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/2/2021